Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 1 of 22 PageID #: 14




                                                                         Exhibit A
                                                                                                        ED
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 2 of 22 PageID #: 15                          CD


                                                                                 1911-CC00996           ft3
                                                                                                        3.
                                                                                                        o
                                                                                                        ¥.
                                                                                                        •c
                                                                                                        ji

                                                                                                        m
                     IN THE 1 1st CIRCUIT COURT OF ST. CHARLES COUNTY                                   Q.

                                       STATE OF MISSOURI                                                00

                                                                                                        O
                                                                                                        zr
 OTIS LAWSON,                                  )
                                                                                                        m
                                               )                                                        W


        Plaintiff,                             )                                                        9.
                                                                                                        e
                                               )                                                        %
 v.                                            )      Cause No.:                                        5
                                                                                                        <
                                               )      Division No.:
 RECKITT BENCKISER, LLC, a foreign             )                                                        O
                                                                                                        O
                                                                                                        o
 limited liability company,                    )                                                        u
                                                                                                        5
                                               )
 SERVE REGISTERED AGENT:                       )      JURY TRIAL DEMANDED                               00

                                                                                                        ro
 CSC-Lawyers Incorporating Service Co.         )                                                        o

 221 Bolivar Street                            )                                                        as


 Jefferson City, MO 65101                      )                                                        p
                                                                                                        iv>
                                               )
Defendant.                                     )                                                        >
                                                                                                        2

                                            PETITION


        COMES NOW Plaintiff, OTIS LAWSON ("LAWSON"), by and through undersigned


 counsel, and for his Petition against Defendant, RECKITT BENCKISER, LLC, a foreign limited


 liability company ("RB"), hereby states and alleges the following:


                                      STATEMENT OF CASE


        1.      This is an action brought to remedy, inter alia, Defendant's violations of Plaintiffs


 civil rights for the unlawful deprivation of Plaintiffs rights and privileges accorded her by the

 United States Constitution because of the Defendants unlawful retaliatory and discriminatory


practices against Plaintiffs civil rights pursuant to Title VII of the Civil Rights Act of 1964, as


 amended (hereinafter "Civil Rights Act"), 42 U.S.C. § 1981, as amended, the Missouri Human


 Rights Act § 213.010., et seq.


                                    JURISDICTION AND VENUE


        2.      Plaintiff, Lawson, is an individual who resided at all relevant times in the County


 of St. Louis, State of Missouri.
                                                                                                    ED
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 3 of 22 PageID #: 16                      8
                                                                                                    r*&-




                                                                                                    3.
                                                                                                    |
                                                                                                    <

                                                                                                    31
                                                                                                    W
       3.      Defendant, RB, is a foreign limited liability company purposely and continuously     Q.


                                                                                                    H?
availing itself of the benefits of doing business in Missouri by operating locations in Missouri;   o
                                                                                                    IX




specifically including St. Charles County.                                                          I
                                                                                                    o
                                                                                                    o
       4.      Venue is proper within this Court because the unlawful practices complained of
                                                                                                    %
                                                                                                    o
herein occurred in the County of St. Charles, State of Missouri.
                                                                                                    o
                                                                                                    O
                                                                                                    o
       5.      Plaintiff filed a charge of discrimination and was issued a Notice of Right to Sue   CT




by the Missouri Commission on Human Rights. (See Exhibit 1).                                        CO

                                                                                                    l\3
                                                                                                    O

       6.      Plaintiff filed a charge of discrimination and was issued a Notice of Right to Sue   to



                                                                                                    p

by the U.S. Equal Employment Opportunity Commission. (See Exhibit 2).                               )\5


                                                                                                    >

                                    GENERAL ALLEGATIONS


       7.      Defendant, RB, employs 200 or more persons within the state for pay.


       8.      Defendant, RB, is an employer as that term is defined under the Missouri Human


Rights Act.


       9.      Defendant, RB is an employer as that term is defined under the Civil Rights Act.


       1 0.    LAWSON, is a 46-year-old African American Man.


       11.     LAWSON was hired by RB in June of 2017 as a forklift operator LLC facility

located in St. Charles County.


       12.     While working at RB, LAWSON was subjected to a hostile work environment and


other discriminatory behavior.


        13.    In the spring of 2018, a noose was placed on a forklift and racially disparaging


graffiti was placed found in the men's restroom.    Management sent out a memorandum, but no


real action was taken and the environment continued to be hostile to minorities.


        14.    In June 201 8, LAWSON suffered a heart attack.
                                                                                                         0]
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 4 of 22 PageID #: 17
                                                                                                         Q.
                                                                                                         3
                                                                                                         3,
                                                                                                         |
                                                                                                         •<

                                                                                                         Z!
                                                                                                         CD
          15.    LAWSON was out of work for approximately three (3) days and was placed on               a


                                                                                                         eg
light duty.                                                                                              o
                                                                                                         or
                                                                                                         CD
                                                                                                         rt
                                                                                                         0
          1 6.   Soon after LAWSON's heart attack, he began to be harassed by Human                      W

                                                                                                         Q
                                                                                                         3
Resources about his attendance.
                                                                                                         §,•
                                                                                                         5
          1 7.   Human Resources claimed LAWSON had exceeded his attendance points when
                                                                                                         o
                                                                                                         O

he had not.                                                                                              o
                                                                                                         cr
                                                                                                         <D


          1 8.   When LAWSON proved RB's Humans Resources department was wrong about                     po

                                                                                                         k>
                                                                                                         O

his attendance, RB manufacture a new reason to justify LAWSON's termination.                             «}


                                                                                                         O

          19.    LAWSON was subsequently accused of sleeping on the job.                                 K>

                                                                                                         >
                                                                                                         2
          20.    LAWSON denied this allegation.


          21 .   Even if LAWSON had slept on the job, there was a disparity between how non-

white, non-male employees were treated under similar circumstances at RB.


          22.    The white female employee who "observed" LAWSON allegedly sleeping had


been actually caught sleeping in the past, but she did not suffer any discipline.


          23.    Despite the double standard, on August 6, 2018, LAWSON was told he was being


terminated for sleeping on the job.

                                              COUNT I
                              (Civil Rights Act -Race Discrimination)


          24.    Plaintiff restates and realleges paragraphs 1-23 of this Complaint as if fully stated


herein.


          25.    At all relevant times, Defendant RB was an employer and/or an agent covered by


and within the meaning of the Civil Rights Act.


          26.    Plaintiffs race was a motivating factor in Defendant RB's wrongful discriminatory


treatment described and set forth above including, but not limited to Plaintiffs termination.
                                                                                                         ED
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 5 of 22 PageID #: 18                           as
                                                                                                         o

                                                                                                         3
                                                                                                         2.
                                                                                                         o
                                                                                                         9L
                                                                                                         •<

                                                                                                         I!
                                                                                                         S*
        27.      Defendant RB's actions were intentional with reckless indifference to Plaintiffs        Q.




rights and sensibilities.                                                                                o
                                                                                                         rr

                                                                                                         rt
        28.      Defendant RB and its agents, representatives and employees treated Plaintiff
                                                                                                         o
                                                                                                         3
differently than similarly situated employees based on unlawful consideration of his race.
                                                                                                         o
                                                                                                         <
        29.      As a direct and proximate result of Defendant RB's wrongful acts, Plaintiff has
                                                                                                         o
                                                                                                         a
sustained injuries and damages.      These include, but are not limited to, the following: past and      cr
                                                                                                         a>


future wage loss; past and future lost earning capacity; loss of career opportunities; shame,            00


                                                                                                         O

humiliation, embarrassment, anxiety, loss of sleep and interference with her enjoyment of life; and      CD



                                                                                                         O

emotional distress, all of which will continue into the future.                                          ro


                                                                                                         >
                                                                                                         S
        30.      All of the actions of Defendant RB were intentional, careless and/or reckless and


performed in complete disregard of the law and the rights of Plaintiff, for which conduct and


actions, punitive damages are properly imposed in such amounts as will punish Defendant GPC


for its wrongful conduct and deter it and others from like conduct in the future.


        WHEREFORE, Plaintiff prays that judgment be entered against Defendant RB and that


Plaintiff be awarded past, present and future lost wages and benefits; compensatory damages,


punitive and exemplary damages; interest, costs and reasonable attorneys' fees and expert witness


fees; any other relief afforded Plaintiff under the Civil Rights Act, and all other relief deemed just


and equitable.


                                              COUNT II
                       (Missouri Human Rights Act - Race Discrimination)


        31.      Plaintiff restates and realleges paragraphs 1 -23 of this Complaint.


        32.      At all relevant times, Defendant, RB, was an employer and/or an agent covered by


and within the meaning of the Illinois Human Rights Act.
                                                                                                       eh
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 6 of 22 PageID #: 19                         o

                                                                                                       o
                                                                                                       2.
                                                                                                       I
                                                                                                       <<

                                                                                                       I!
                                                                                                       CD
        33.     Plaintiffs race was a contributing factor in Defendant's wrongful discriminatory       o.



                                                                                                       2
treatment described and set forth above, including but not limited to Plaintiffs termination.          o
                                                                                                       7T
                                                                                                       D)

                                                                                                       cF
        34.     Alternatively, Plaintiffs race was a motivating factor in Defendant's disparate        W

                                                                                                       Q
                                                                                                       o
treatment of Plaintiff.
                                                                                                       i
                                                                                                       5
        35.     Defendant's actions were intentional with reckless indifference to Plaintiffs rights
                                                                                                       O
                                                                                                       O

and sensibilities.                                                                                     ty
                                                                                                       ro


        36.     Defendant RB and its agents, representatives and employees treated Plaintiff           00


                                                                                                       o

differently than similarly situated employees based on unlawful consideration of race.                 CD



                                                                                                       O
        37.     As a result of Defendant's wrongful acts, Plaintiff has sustained injuries and         W

                                                                                                       >
                                                                                                       s
damages. These include, but are not limited to, the following: past and future wage loss; past and


future lost earning capacity; loss of career opportunities; shame, humiliation, embarrassment,


anxiety, loss of sleep and interference with her enjoyment of life; and emotional distress, all of


which will continue into the future.


        38.     All of the actions of Defendant were intentional, careless and/or reckless and


performed in complete disregard of the law and the rights of Plaintiff, for which conduct and


actions, punitive damages are properly imposed in such amounts as will punish Defendant RB for

its wrongful conduct and deter it and others from like conduct in the future.


        WHEREFORE, Plaintiff prays that judgment be entered against Defendant RB that


Plaintiff be awarded past, present and future lost wages and benefits; compensatory damages,


punitive and exemplary damages; interest, costs and reasonable attorneys' fees and expert witness


fees; any other relief afforded Plaintiff under The Illinois Human Rights Act, and all other relief


deemed just and equitable.
                                                                                                        m
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 7 of 22 PageID #: 20
                                                                                                        a
                                                                                                        3
                                                                                                        2.
                                                                                                        |
                                                                                                        vc

                                                                                                        I!
                                                                                                        CO
                                            COUNT III                                                   Q.


                              (Civil Rights Act -Sex Discrimination)                                    eg

                                                                                                        o
                                                                                                        IX'
          39.   Plaintiff restates and realleges paragraphs 1-23 of this Complaint as if fully stated   a>




herein.                                                                                                 Q
                                                                                                        o



          40.   At all relevant times, Defendant RB was an employer and/or an agent covered by
                                                                                                        i3
                                                                                                        o
and within the meaning of the Civil Rights Act.                                                         o

                                                                                                        c.r

          41.   Plaintiffs sex was a motivating factor in Defendant RB's wrongful discriminatory
                                                                                                        00

                                                                                                        N>
treatment described and set forth above including, but not limited to Plaintiffs termination.           o

                                                                                                        CD


          42.   Defendant RB's actions were intentional with reckless indifference to Plaintiffs        o
                                                                                                        M


rights and sensibilities.                                                                               »
                                                                                                        S

          43.   Defendant RB and its agents, representatives and employees treated Plaintiff


differently than similarly situated employees based on unlawful consideration of his sex.


          44.   As a direct and proximate result of Defendant RB's wrongful acts, Plaintiff has


sustained injuries and damages.     These include, but are not limited to, the following: past and


future wage loss; past and future lost earning capacity; loss of career opportunities; shame,


humiliation, embarrassment, anxiety, loss of sleep and interference with her enjoyment of life; and


emotional distress, all of which will continue into the future.


          45.   All of the actions of Defendant RB were intentional, careless and/or reckless and


performed in complete disregard of the law and the rights of Plaintiff, for which conduct and


actions, punitive damages are properly imposed in such amounts as will punish Defendant GPC


for its wrongful conduct and deter it and others from like conduct in the future.


          WHEREFORE, Plaintiff prays that judgment be entered against Defendant RB and that


Plaintiff be awarded past, present and future lost wages and benefits; compensatory damages,


punitive and exemplary damages; interest, costs and reasonable attorneys' fees and expert witness
                                                                                                         [0
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 8 of 22 PageID #: 21                           o

                                                                                                         3
                                                                                                         5.
                                                                                                         |
                                                                                                         •<

                                                                                                         II
                                                                                                         CD
fees; any other relief afforded Plaintiff under the Civil Rights Act, and all other relief deemed just   Q.


                                                                                                         CO

and equitable.                                                                                           o
                                                                                                         or
                                                                                                         fi)
                                                                                                         _




                                             COUNT IV
                          (Missouri Human Rights Act - Sex Discrimination)                               Q
                                                                                                         o

                                                                                                         §L-
        46.      Plaintiff restates and realleges paragraphs 1-23 of this Complaint.                     5

                                                                                                         o
        47.      At all relevant times, Defendant, RB, was an employer and/or an agent covered by        o
                                                                                                         o
                                                                                                         cr


and within the meaning of the Illinois Human Rights Act.
                                                                                                         CO

                                                                                                         iv>
        48.      Plaintiffs sex was a contributing factor in Defendant's wrongful discriminatory         o

                                                                                                         CD



treatment described and set forth above, including but not limited to Plaintiffs termination.            o
                                                                                                         fo


                                                                                                         >
        49.      Alternatively, Plaintiffs sex was a motivating factor in Defendant's disparate
                                                                                                         2

treatment of Plaintiff.


        50.      Defendant's actions were intentional with reckless indifference to Plaintiffs rights


and sensibilities.


        51.      Defendant RB and its agents, representatives and employees treated Plaintiff

differently than similarly situated employees based on unlawful consideration of sex.


        52.      As a result of Defendant's wrongful acts, Plaintiff has sustained injuries and

damages. These include, but are not limited to, the following: past and future wage loss; past and

future lost earning capacity; loss of career opportunities; shame, humiliation, embarrassment,


anxiety, loss of sleep and interference with her enjoyment of life; and emotional distress, all of


which will continue into the future


        53.      All of the actions of Defendant were intentional, careless and/or reckless and


performed in complete disregard of the law and the rights of Plaintiff, for which conduct and


actions, punitive damages are properly imposed in such amounts as will punish Defendant RB for


its wrongful conduct and deter it and others from like conduct in the future.
                                                                                                        ED
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 9 of 22 PageID #: 22                          (i)
                                                                                                        o

                                                                                                        6
                                                                                                        2.
                                                                                                        8
                                                                                                        <<

                                                                                                        Tl

                                                                                                        m
          WHEREFORE, Plaintiff prays that judgment be entered against Defendant RB that                 CL


                                                                                                        CO

Plaintiff be awarded past, present and future lost wages and benefits; compensatory damages,            o
                                                                                                        3"

                                                                                                        71.

punitive and exemplary damages; interest, costs and reasonable attorneys' fees and expert witness       W

                                                                                                        Q
                                                                                                        3
fees; any other relief afforded Plaintiff under The Illinois Human Rights Act, and all other relief
                                                                                                        i
                                                                                                        5
                                                                                                        <
deemed just and equitable.
                                                                                                        o
                                                                                                        O
                                                                                                        o
                                             COUNT V                                                    a*

                            (Civil Rights Act -Disability Discrimination)
                                                                                                        03

                                                                                                        N3
          54.   Plaintiff restates and realleges paragraphs 1-23 of this Complaint as if fully stated   o

                                                                                                        <D


herein.
                                                                                                        P

          55.   At all relevant times, Defendant RB was an employer and/or an agent covered by          >
                                                                                                        £

and within the meaning of the Civil Rights Act.


          56.   Plaintiffs disability, or perceived disability, was a motivating factor in Defendant


RB's wrongful discriminatory treatment described and set forth above including, but not limited to


Plaintiffs termination.


          57.   Defendant RB's actions were intentional with reckless indifference to Plaintiffs


rights and sensibilities.


          58.   Defendant RB and its agents, representatives and employees treated Plaintiff

differently than similarly situated employees based on unlawful consideration of his disability, or


perceived disability.


          59.   As a direct and proximate result of Defendant RB's wrongful acts, Plaintiff has


sustained injuries and damages.     These include, but are not limited to, the following: past and


future wage loss; past and future lost earning capacity; loss of career opportunities; shame,


humiliation, embarrassment, anxiety, loss of sleep and interference with her enjoyment of life; and


emotional distress, all of which will continue into the future.
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 10 of 22 PageID #: 23                                  8
                                                                                                                 J~4"


                                                                                                                 o
                                                                                                                 3.
                                                                                                                 |
                                                                                                                 <

                                                                                                                 3
         60.      All of the actions of Defendant RB were intentional, careless and/or reckless and              CL


                                                                                                                 CO

 performed in complete disregard of the law and the rights of Plaintiff, for which conduct and                   o
                                                                                                                 or
                                                                                                                 03

 actions, punitive damages are properly imposed in such amounts as will punish Defendant GPC
                                                                                                                 Q
                                                                                                                 o
 for its wrongful conduct and deter it and others from like conduct in the future.                               £.

                                                                                                                 s
         WHEREFORE, Plaintiff prays that judgment be entered against Defendant RB and that
                                                                                                                 o
                                                                                                                 Q.
 Plaintiff be awarded past, present and future lost wages and benefits; compensatory damages,                    o*



 punitive and exemplary damages; interest, costs and reasonable attorneys' fees and expert witness               00

                                                                                                                 NJ
                                                                                                                 o

 fees; any other relief afforded Plaintiff under the Civil Rights Act, and all other relief deemed just          <o



                                                                                                                 p
 and equitable.                                                                                                  NJ


                                                                                                                 >
                                                                                                                 £
                                                COUNT VI
                      (Missouri Human Rights Act - Disability Discrimination)


         61.      Plaintiff restates and realleges paragraphs 1 -23 of this Complaint.


         62.      At all relevant times, Defendant, RB, was an employer and/or an agent covered by


 and within the meaning of the Illinois Human Rights Act.


         63.      Plaintiffs   disability,   or perceived   disability,   was   a   contributing   factor   in


 Defendant's wrongful discriminatory treatment described and set forth above, including but not


 limited to Plaintiffs termination.

         64.      Alternatively, Plaintiffs disability, or perceived disability, was a motivating factor


 in Defendant's disparate treatment of Plaintiff.


         65.      Defendant's actions were intentional with reckless indifference to Plaintiffs rights


 and sensibilities.


         66.      Defendant RB and its agents, representatives and employees treated Plaintiff


 differently than similarly situated employees based on unlawful consideration of disability, or


 perceived disability.
                                                                                                      ED
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 11 of 22 PageID #: 24
                                                                                                      a

                                                                                                      3.

                                                                                                       £:
                                                                                                      •<

                                                                                                      T]

                                                                                                      of
       67.     As a result of Defendant's wrongful acts, Plaintiff has sustained injuries and         et


                                                                                                      cn
damages. These include, but are not limited to, the following: past and future wage loss; past and    o
                                                                                                      3"
                                                                                                      0)

future lost earning capacity; loss of career opportunities; shame, humiliation, embarrassment,        <tr

                                                                                                      Q
anxiety, loss of sleep and interference with her enjoyment of life; and emotional distress, all of    3
                                                                                                      &
                                                                                                      S
which will continue into the future.
                                                                                                      o
                                                                                                      o

       68.     All of the actions of Defendant were intentional, careless and/or reckless and         o*
                                                                                                      ffi


performed in complete disregard of the law and the rights of Plaintiff, for which conduct and         00

                                                                                                      ro
                                                                                                      o

actions, punitive damages are properly imposed in such amounts as will punish Defendant RB for        <£>



                                                                                                      O
its wrongful conduct and deter it and others from like conduct in the future.                         S\5


                                                                                                      >
                                                                                                      s
       WHEREFORE, Plaintiff prays that judgment be entered against Defendant RB that


Plaintiff be awarded past, present and future lost wages and benefits; compensatory damages,


punitive and exemplary damages; interest, costs and reasonable attorneys' fees and expert witness


fees; any other relief afforded Plaintiff under The Illinois Human Rights Act, and all other relief


deemed just and equitable.


                                             COUNT V
                               (Violation of 42 U.S.C. § 1981 RB)


       69.     Plaintiff restates and realleges paragraphs 1-23 of this Complaint.

       70.     RB discriminated against Plaintiff based upon his race in violation of the rights of


Plaintiff afforded him by 42 U.S.C. §1981.


       71.     By the conducts described above, RB intentionally deprived Plaintiff, an African


American, of the same rights as are enjoyed by white citizens to the creation, performance,


enjoyment, and all benefits and privileges, of their contractual employment relationship with RB


in violation of 42 U.S.C. §1981.
                                                                                                             E3
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 12 of 22 PageID #: 25                              ft
                                                                                                             3
                                                                                                             5.
                                                                                                             |
                                                                                                             <<

                                                                                                             I!
        72.       As a result of RB's discrimination in violation of 42 U.S.C. §1981, Plaintiff has          £
                                                                                                             eg
been denied employment opportunities providing substantial compensation and benefits, thereby                o
                                                                                                             3"



                                                                                                             CP
entitling him to injunctive and equitable monetary relief; and have suffered anguish, humiliation,
                                                                                                             Q
                                                                                                             o
distress, inconvenience and loss of enjoyment of life because of RB's actions, thereby entitling his         C




to compensatory damages.
                                                                                                             o
                                                                                                             O

        73.       Defendant's actions were intentional with reckless indifference to Plaintiffs rights       o
                                                                                                             0)


and sensibilities.                                                                                           CO

                                                                                                             K,2
                                                                                                             O

        74.      As a result of Defendant's wrongful acts, Plaintiff has sustained injuries and              CD



                                                                                                             O

damages. These include, but are not limited to, the following: past and future wage loss; past and           K3


                                                                                                             >
                                                                                                             s
future lost earning capacity; loss of career opportunities; shame, humiliation, embarrassment,


anxiety, loss of sleep and interference with her enjoyment of life; and emotional distress, all of


which will continue into the future.


        75.       All of the actions of Defendant were intentional, careless and/or reckless and


performed in complete disregard of the law and the rights of Plaintiff, for which conduct and


actions, punitive damages are properly imposed in such amounts as will punish Defendant RB for


its wrongful conduct and deter it and others from like conduct in the future.


        76.       In its discriminatory actions as alleged above, RB has acted with malice or reckless


indifference to the rights of the Plaintiff, thereby entitling him to an award of punitive damages.


        WHEREFORE, Plaintiff prays that this Court grant relief against each of the Defendant


GPC as follows:



        (a) Enter a declaratory judgment declaring that the Defendant has willfully and wrongfully


              violated its constitutional, statutory, and legal obligations, and deprived Plaintiff of his


              rights, privileges, protections, compensation and entitlements under law, as alleged
                                                                                                         CD
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 13 of 22 PageID #: 26                          8
                                                                                                         =r

                                                                                                         3,

                                                                                                         I
                                                                                                         <

                                                                                                         I!
                                                                                                         a
         herein;                                                                                         a.


                                                                                                         eg
      (b) Enter a permanent injunction enjoining Defendant from continuing to adopt, apply, and          o
                                                                                                         zr
                                                                                                         0)

         enforce policies, regulations, directives, decisions, procedures, and practices which
                                                                                                         O
                                                                                                         a
         prevent, prohibit, restrain and restrict Plaintiff from exercising his constitutional rights;   g

                                                                                                         5
      (c) Order Defendants to rescind the termination of Plaintiff and to immediately reinstate
                                                                                                         o
                                                                                                         O

         him to his positions with RB.                                                                   ex
                                                                                                         a


      (d) Enter a permanent injunction restraining and preventing Defendant from continuing to           co

                                                                                                         W
                                                                                                         O

         discriminate and retaliate against Plaintiff, from continuing to interfere with and             to



                                                                                                         p

         infringe upon the rights of Plaintiff, and from otherwise violating their obligations           w


                                                                                                         >
                                                                                                         £
         under the U.S. Constitution and the law;


      (e) Order a complete and accurate accounting of all the compensation and relief to which


         Plaintiff is entitled;


      (f) Award Plaintiff monetary damages in the form of back pay, compensation, benefits,


         unpaid entitlements, plus pre-judgment and post-judgement interest;


      (g) Award the Plaintiff substantial compensatory damages payable by the Defendant, for


         the violation of Plaintiff s rights and the harm to her reputations, humiliation, emotional


         and mental anguish, and for other financial and consequential harm and injuries they


         have suffered;


      (h) Award the Plaintiffs his reasonable attorneys' fees and the costs and disbursements of


         this action; and


      (i) Grant such other legal and equitable relief as may be just and proper.


                                         JURY TRIAL DEMAND


         Plaintiff respectfully requests a trial by jury on the claims presented in this Complaint.
                                                                                                            ni
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 14 of 22 PageID #: 27                             o

                                                                                                            o
                                                                                                            2.
                                                                                                            |
                                                                                                            ><

                                                                                                            II
                                                                                                            ¥
        WHEREFORE, Plaintiff prays that judgment be entered against Defendant, RECKITT                      Q.


                                                                                                            co
BENCKISER, LLC , and that Plaintiff be awarded past, present and future lost wages and benefits;            o
                                                                                                            zr
                                                                                                            as

compensatory damages, punitive and exemplary damages; interest, costs and reasonable attorneys'             ¥

                                                                                                            O
                                                                                                            c5
fees; any other relief afforded Plaintiff under the law, and all other relief deemed just and equitable.
                                                                                                            E
                                                                                                            3
                                                                                                            <
                         CONSTITUTIONAL CHALLENGE TO SB43
                                                                                                            o
                                                                                                            &
        To any extent that Plaintiff is required to raise any constitutional challenges to SB43 at this
                                                                                                            CT
                                                                                                            ffi

time, Plaintiff states as follows:                                                                          00

                                                                                                            ho
                                                                                                            o
        77.     On August 28, 2017, SB43 went into effect as a law approved by the Missouri                 CO



                                                                                                            p
Legislature and signed by the former Missouri Governor Greitens.                                            N)

                                                                                                            >
        78.     To any extent that SB43 changed, altered, or amended the law in any manner with


respect to Plaintiffs claims, SB43 should be deemed unconstitutional.


        79.     Mo. Const. Art. I, § 22(a) states: "that the right of trial by jury as heretofore enjoyed


shall remain inviolate." SB43 has, among others, enacted caps on damages, changed the burden


of proof, and eliminated causes of action that are common law rights that violates the Missouri


Constitution.


        80.     Mo. Const., Art. Ill, §§ 21, 23 require that an act must not have changed from its


original purpose, have a single subject and that single subject must be clearly expressed in its title.


SB43, among others, has more than one subject, fails to conform to the title, fails to keep the public


apprised of the general subject matter of the pending law in violation of the Missouri Constitution.


        81.     Mo. Const., Art. I, § 10 requires due process of law before depriving a person of


life, liberty or property. Laws lacking in reasonable certainty violate due process and are void for


vagueness. SB43 fails to provide sufficient notice to the proscribed conduct to either the actor or


enforcer who are subject to the statute and fails to prevent arbitrary or uneven application of the


law due to, among others, its confusing and sometimes directly contradictory language.
                                                                                                        ED
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 15 of 22 PageID #: 28                         o

                                                                                                        o
                                                                                                        3.
                                                                                                        |
                                                                                                        •<

                                                                                                        31


        82.     SB43, among others, has implemented damage caps and eliminated causes of action         Q.


                                                                                                        CO
 in violation of the constitution based upon the theories of equal protection and due process.          CO
                                                                                                        3~

                                                                                                        ZL

        83.     Mo. Const., Art. I, § 14 states: "The courts ofjustice shall be open to every person,
                                                                                                        Q
                                                                                                        O
and certain remedy afforded for every injury to person, property or character, and that right and       E.

                                                                                                        g
justice shall be administered without sale, denial or delay."
                                                                                                        o
                                                                                                        O

        84.     SB43 attempts to deny access to injuries and abolish recognized causes of action        cr
                                                                                                        ©


 including but not limited to the exclusivity provisions contained therein and the common law           00

                                                                                                        f\J
                                                                                                        o

public policy exception.                                                                                CO



                                                                                                        O

        85.     SB43's elimination of state actors as employers is in violation of the Mo. Const.       k>

                                                                                                        >
                                                                                                        2
and public policy.


        86.     The violating provisions of SB43 are essential to the efficacy of SB43 and,


therefore, the entire statute should be held unconstitutional.


        WHEREFORE, Plaintiff respectfully requests that this Honorable Court strike SB43 in its


entirety and alternatively to strike any portion of SB43 to the extent the Court deems it severable;


to grant temporary, preliminary, and permanent injunctive relief preventing the implementation,


enforcement, or application of the unconstitutional laws; for attorney's fees, costs and expenses as


may be provided by law, and for such other relief that this Court deems just.


                                                      Respectfully submitted,


                                                       THE FURNISS LAW FIRM, LLC
                                                      /s/ Joshua G. Miller
                                                       Ryan M. Furniss (MO #53787)
                                                      Joshua G. Miller (MO #67496)
                                                       222 S. Central Avenue, Suite 1004
                                                       Saint Louis, MO 63105
                                                       (314) 899-9101
                                                       (314) 627-5891 (fax)
                                                       rfurniss@furnisslaw.com
                                                       imiller@furnisslaw.com
                                                                                                                                                                                CO
     Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 16 of 22 PageID #: 29                                                                                            CD
                                                                                                                                                                                o

                                                                                                                                        1911-CC00996                            =r
                                                                                                                                                                                o
                                       Missouri Department of Labor and Industrial Relations                                                                                    2.
                                                                                                                                                                                a
                                 Missouri Commission on Human Rights                                                                                                            vc

                                                                                                                                                                                I!
 Michael L. Parson                               Anna S. Hui                                   Martha Staggs                                                                    o.
                                                                                                                                                Alisa Warren, Ph.D.
      Governor                             Department Director                              Commission Chairperson                              Executive Director
                                                                                                                                                                                CD
                                                                                                                                                                                p"b


                                                                                                                                                                                o
                                                                                                                                                                                :x
                                                                                                                                                                                CD
                                                                                                                                                                                !2L

                                                                                                                                                                                w

                                                                                                                                                                                Q
                                                                                                                                                                                o
                                                                                                                                                                                G.
Otis Lawson
                                                                                                                                                                                s
1 549 Lakeside Lane                                                                                                                                                             <

Saint Louis, MO 63138                                                                                                                                                           o
                                                                                                                                                                                a
                                                                                                                                                                                o
                                                                                                                                                                                cr
                                                                                                                                                                                ©


                                                                                                                                                                                00
                                                                  NOTICE OF RIGHT TO SUE
                                                                                                                                                                                K)
                                                                                                                                                                                O

                                                                                                                                                                                CO



                                                                                                                                                                                p
RE:        Otis Lawson vs. RECKITT BENCKISER                                                                                                                                    hJ
           E-01/1 9-50562 28E-2019-00576C
                                                                                                                                                                                >
                                                                                                                                                                                s
The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this notice of your
right to sue under the Missouri Human Rights Act because you have requested a notice of your right to sue.

This letter indicates your right to bring a civil action within 90 days of the date of this notice against the
respondent(s) named in the complaint. Such an action may be brought'in any circuit court in any county in which
the unlawful discriminatory practice is alleged to have occurred, but it must be brought no later than two years
after the alleged cause occurred or its reasonable discovery. Upon issuance of this notice, the MCHR is
terminating all proceedings relating to the complaint, No person may file or reinstate a complaint with the MCHR
after the issuance of a notice of right to sue relating to the same practice or act. You are hereby notified of your
right to sue the Respondent(s) named in your compliant in state circuit court. THIS MUST BE DONE WITHIN 90
DAYS OF THE DATE OF THIS NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and terminating all
MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-filing period of any federal
claims. This notice of right to sue is being issued as required by Section 213.111.1, RSMo, because it has been
over 180 days after the filing of the complaint and MCHR has not completed its administrative processing.



Respectfully,

                                                                                                                                                                EXHIBIT



Alisa Warren, Ph.D.                                                                                          July 24.2019                             3
                                                                                                                                                                  I
                                                                                                                                                      s
Executive Director                                                                                           Date

C:          additional contacts listed on next page

                 m                                                                                                                                                                    i




      3315 W.Truman Blvd.              1 1 1 N, 7th street, suite 903           P.O. BOX 1300                   1410 GENESSEg, SUITE 260                 106 Arthur Street
        P.O. Box 1129                    St. Louis, MO 63101-2100            Ozark, MO 65721-1 300               Kansas City, MO 64102                         SUITE D
Jefferson City, MO 65102-1 120               Phone: 314-340-7590                                                   Fax: 816-889-3582                 SlKESTON, MO 63801-5454
     Phone: 573-751-3325                 Fax:314-340-7238                                                                                                Fax: 573-472-5321
      Missouri Commission on Human Rights is an equal opportunity emptoyer/prognuh. Auxiliary aides end services arc available upou request to Individuals with disabilities.
                                                        TOD/TTY:     1-600-735-2966 (TDD)    Relay Missouri: 71 1
                                                     www.labor.mo.gov/mohumanrlghts       E-Mail: mohr@labor.mo.gov
                                                                                     ED
   Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 17 of 22 PageID #: 30   <15
                                                                                     O


                                                                                     2.
                             RE:    Otis Lawson vs. RECKITT BENCKISER .              o

                                   E-01/1 9-50562 28E-2019-00576C                    i.-
                                                                                     •<

                                                                                     3
                                                                                     ro
                                                                                     a.

Casey Brown, HR Generalist
                                                                                     GO
RB MANUFACTURING LLC
                                                                                     o
30 Arrowhead Industrial Boulevard                                                    3"
                                                                                     05
                                                                                     ZL
Saint Peters, MO 63376                                                               05
                                                                                     U)

                                                                                     Q
Joshua G. Miller                                                                     a
ATTORNEY AT LAW                                                                      %
222 S. Central, Suite 1004                                                           g
                                                                                     <
Saint Louis, MO 63105
                                                                                     o
                                                                                     o
                                                                                     o
                                                                                     cr
                                                                                     CD


                                                                                     00

                                                                                     PO
                                                                                     o

                                                                                     CO




                                                                                     <=?
                                                                                     r-o


                                                                                     >
                                                                                                                                                                     m
                    Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 18 of 22 PageID #: 31                                                                  CD
                                                                                                                                                                     o
                                                                                                                              1911-CC00996                           3
  EEOC Form 161-0(11/16)                                  U.S. Equal Employment Opportunity Commission                                                               2.
                                                                                                                                                                     o

                                                                                                                                                                     %
                                                         Notice of Right to Sue (Issued on Request)                                                                  •<

                                                                                                                                                                     3
  To:               Otis Lawson                                                                                                                                      CD
                                                                                                       From:    St. Louis District Office                            CL
                    1549 Lakeside Lane                                                                          1222 Spruce Street
                    Saint Louis, MO 63138                                                                                                                            (f)
                                                                                                                Room 8.100
                                                                                                                Saint Louis, MO 63103                                o
                                                                                                                                                                     rr
                                                                                                                                                                     03
                                                                                                                                                                     3.
                                                                                                                                                                     ffi
                I            |    On behalf ofperson(s) aggrieved whose Identity Is                                                                                  w


                                  CONFIDENTIAL (29 CFR §1601. 7(a))                                                                                                  Q
                                                                                                                                                                     3
  EEOC Charge No.                                                                                                                                                    S.
                                                                        EEOC Representative
                                                                                                                                        Telephone No,
                                                                                                                                                                     5
                                                                        Joseph J. Wilson,                                                                            <

  28E-201 9-00576                                                       State & Local Program Manager                                   (314) 539-7816               O
                                                                                                                                                                     o

                                                                                                    (See also the additional information enclosed with this form.)   §-
Notice to the Person Aggrieved:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
                                                                                   (ADA), or the Genetic Information Nondiscrimination                               po
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADAorGINA
                                                                                            based on the above-numbered charge, It has                               to
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be                                                                                   o
                                                                                        filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost.                                                                              (0
                                                                                        (The time limit for filing suit based on a claim under
state law may be different.)                                       .
                                                                                                                                                                     o

            I X |                More than 1 80 days have passed since the filing of this charge.                                                                    tv>


                                                                                                                                                                     >
            I            I       Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will        S
                                 be able to complete its administrative processing within 180 days from the filing of
                                                                                                                      this charge.
            IX |                 The EEOC is terminating its processing of this charge.
        I             I          The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the
                                                                           ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge.
                                                                              In this regard, the paragraph marked below applies to
your case:

        I            I           The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based
                                                                                                            on the above-numbered charge will be lost.


        I            I           The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                                 you may file suit in federal or state court under the ADEA at this time.


Equal Pay Act (EPA): You already have the right to sue under the EPA (filing
                                                                             an EEOC charge Is not required.) EPA suits must be brought
In federal or state court within 2 years (3 years for willful violations) of the alleged EPA
                                                                                             underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 vearsl before you file suit
                                                                                           may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this
                                                                                           office.


                                                                                         On behalf of the Commissi]




                                                                                                                                     August 6, 201 9
                                                                                      Lloyd J. Vasquez, Jr.,                                 (Date Mailed)
                                                                                         District Director

Enclosures(s)

cc: Vjoshua G. Miller                                                                  Casey Brown, HR Generalist
                ATTORNEY AT LAW                                                        RB MANUFACTURING LLC
                222 S. Central, Suite 1004                                                                                                      EXHIBIT
                                                                                       30 Arrowhead Industrial Boulevard
                Saint Louis, MO 63105
                                                                                       Saint Peters, MO 63376
                                                                                                                                                2
                                                                                           Electronically Filed - St Charles Circuit Div - October 18, 2019 - 10:21 AM
                                                                            1911-CC00996
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 19 of 22 PageID #: 32



             IN THE 11ST CIRCUIT COURT OF ST. CHARLES COUNTY
                             STATE OF MISSOURI

OTIS LAWSON,                               )
                                           )
Plaintiff,                                 )
                                           )
v.                                         )      Cause No.:
                                           )      Division No.:
RECKITT BENCKISER, LLC, a foreign          )
limited liability company,                 )
                                           )
SERVE REGISTERED AGENT:                    )      JURY TRIAL DEMANDED
                                           )
CSC-Lawyers Incorporating Service Co.      )
221 Bolivar Street                         )
Jefferson City, MO 65101                   )
                                           )
Defendant.                                 )

                            REQUEST FOR SUMMONS

Please prepare a summons for the Defendant, Reckitt Benckiser, LLC, CSC Lawyers
Incorporating Service, 221 Bolivar Street, Jefferson City, MO 65101.




                                           Respectfully submitted,

                                           THE FURNISS LAW FIRM, LLC

                                           /s/ Joshua G. Miller
                                           Ryan M. Furniss (MO #53787)
                                           Joshua G, Miller (MO #67496)
                                           222 S. Central Ave, Suite 1004
                                           Saint Louis, MO 63105
                                           (314) 914-2522
                                           (314) 627-5891 (fax)
                                           jmiller@furnisslaw.com
                                           rfurniss@furnisslaw.com
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 20 of 22 PageID #: 33
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 21 of 22 PageID #: 34
Case: 4:19-cv-03177-RLW Doc. #: 1-5 Filed: 12/02/19 Page: 22 of 22 PageID #: 35
